12‐2583‐ag 
        Shabbir Ahmad v. Eric H. Holder, Jr., United States Attorney General 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 11th day of March, two thousand 
        fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges, 
                     RONNIE ABRAMS, 
                                  District Judge.* 
        ____________________________________________  
         
        SHABBIR AHMAD,  
         
                                  Petitioner, 
                     ‐v.‐                                       No. 12‐2583‐ag 
         
        ERIC H. HOLDER, JR., 
        United States Attorney General, 
         
                                  Respondent.         


        *The Honorable Judge Ronnie Abrams, of the United States District Court for the 
        Southern District of New York, sitting by designation.
____________________________________________  
FOR PETITIONER:       USMAN B. AHMAD, Long Island City, NY. 
 
FOR RESPONDENT:  STUART F. DELERY, Acting Assistant Attorney 
                      General (Alison Marie Igoe, Senior Counsel, Jeffrey L. 
                      Menkin, Senior Counsel, on the brief), National Security 
                      Office of Immigration Litigation National Security Unit, 
                      Washington, D.C., for Eric H. Holder, Jr., United States 
                      Attorney General. 
____________________________________________  
 
      UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED 

AND DECREED that the petition for review is DENIED. 

      Petitioner Shabbir Ahmad seeks review of the June 8, 2012 decision of the 

BIA affirming the July 1, 2010 decision of Immigration Judge Helen Sichel, which 

denied Ahmad’s applications for asylum, withholding of removal, and relief 

pursuant to the Convention Against Torture. In re Shabbir Ahmad, No. A073 534 

636 (B.I.A. June 8, 2012), aff’g No. A073 534 636 (Immig. Ct. N.Y. City July 1, 

2010). We assume the parties’ familiarity with the underlying facts and 

procedural history. 




                                          2
      The petition for review is DENIED for substantially the same reasons 

stated by the BIA in its decision.  

                            
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            3